UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2014(Unaudited) Deutsche Mid Cap Growth Fund (formerly DWS Mid Cap Growth Fund) Shares Value ($) Common Stocks 96.5% Consumer Discretionary 22.8% Auto Components 2.3% BorgWarner, Inc. Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 1.9% Hilton Worldwide Holdings, Inc.* Panera Bread Co. "A"* (a) Household Durables 4.8% Jarden Corp.* (a) Newell Rubbermaid, Inc. Toll Brothers, Inc.* Whirlpool Corp. Leisure Products 1.4% Polaris Industries, Inc. (a) Media 0.9% Cinemark Holdings, Inc. (a) Multiline Retail 1.0% Family Dollar Stores, Inc. Specialty Retail 7.8% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* (a) DSW, Inc. "A" Penske Automotive Group, Inc. PetSmart, Inc. (a) Ross Stores, Inc. The Children's Place, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.7% Carter's, Inc. Hanesbrands, Inc. Consumer Staples 5.7% Food Products 4.5% Hain Celestial Group, Inc.* Keurig Green Mountain, Inc. (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. The WhiteWave Foods Co.* Household Products 1.2% Church & Dwight Co., Inc. (a) Energy 8.2% Energy Equipment & Services 3.5% Core Laboratories NV Dresser-Rand Group, Inc.* (a) FMC Technologies, Inc.* Oil States International, Inc.* RPC, Inc. Oil, Gas & Consumable Fuels 4.7% Antero Resources Corp.* (a) Cabot Oil & Gas Corp. Oasis Petroleum, Inc.* (a) Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Financials 8.1% Banks 1.4% Signature Bank* Capital Markets 3.6% Affiliated Managers Group, Inc.* (a) Lazard Ltd. "A" Oaktree Capital Group LLC Consumer Finance 1.2% Portfolio Recovery Associates, Inc.* (a) Real Estate Management & Development 1.2% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.7% Ocwen Financial Corp.* (a) Health Care 13.7% Biotechnology 2.6% Alkermes PLC* (a) BioMarin Pharmaceutical, Inc.* Cubist Pharmaceuticals, Inc.* (a) Vertex Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 2.9% CareFusion Corp.* St. Jude Medical, Inc. Thoratec Corp.* Health Care Providers & Services 6.6% AmerisourceBergen Corp. Catamaran Corp.* (a) Centene Corp.* (a) HCA Holdings, Inc.* Humana, Inc. Pharmaceuticals 1.6% Actavis PLC* (a) Pacira Pharmaceuticals, Inc.* (a) Industrials 15.6% Aerospace & Defense 1.2% BE Aerospace, Inc.* Airlines 1.3% Delta Air Lines, Inc. Building Products 1.1% Fortune Brands Home & Security, Inc. (a) Electrical Equipment 2.3% Acuity Brands, Inc. (a) Rockwell Automation, Inc. Machinery 5.8% Chart Industries, Inc.* (a) Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Middleby Corp.* Valmont Industries, Inc. (a) WABCO Holdings, Inc.* Professional Services 1.4% Huron Consulting Group, Inc.* IHS, Inc. "A"* Road & Rail 1.0% Kansas City Southern Trading Companies & Distributors 1.5% United Rentals, Inc.* (a) Information Technology 17.0% Communications Equipment 2.1% Harris Corp. Palo Alto Networks, Inc.* (a) Internet Software & Services 1.0% CoStar Group, Inc.* LinkedIn Corp. "A"* IT Services 2.3% Syntel, Inc.* VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 3.7% Applied Materials, Inc. NXP Semiconductor NV* Xilinx, Inc. Software 6.4% Citrix Systems, Inc.* (a) Intuit, Inc. NetSuite, Inc.* (a) PTC, Inc.* (a) Qlik Technologies, Inc.* Salesforce.com, Inc.* (a) Splunk, Inc.* (a) Technology Hardware, Storage & Peripherals Tecv 1.5% Western Digital Corp. Materials 4.1% Chemicals 1.0% Ashland, Inc. Construction Materials 1.3% Eagle Materials, Inc. (a) Containers & Packaging 0.8% Crown Holdings, Inc.* Metals & Mining 1.0% Constellium NV "A"* Telecommunication Services 1.3% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $258,708,928) Exchange-Traded Fund 0.6% SPDR S&P Biotech ETF (a) (Cost $1,599,777) Securities Lending Collateral 33.3% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $130,750,936) Cash Equivalents 4.0% Central Cash Management Fund, 0.06% (b) (Cost $15,588,145) % of Net Assets Value ($) Total Investment Portfolio (Cost $406,647,786) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $406,862,865.At June 30, 2014, net unrealized appreciation for all securities based on tax cost was $120,235,383.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $122,820,182 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,584,799. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2014 amounted to $128,639,077, which is 32.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
